11-3899 (L)
     In re: Tremont Securities Law, State Law, and Insurance Litigation


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of April, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                SUSAN L. CARNEY,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12
13       IN RE: TREMONT SECURITIES LAW, STATE
14       LAW AND INSURANCE LITIGATION
15
16       Madelyn Haines and Paul Zamrowski,
17                Appellants,
18
19                    -v.-                                               11-3899
20                                                                       11-3923
21                                                                       11-4022
22                                                                       11-4030*

                *
               11-4030 is currently the only open case number. The
         other case numbers have been determined by orders filed Mar.
         13, 2013 (11-3899); Apr. 24, 2012 (11-3923); and Oct. 24,
         2012 (11-4022).
                                                  1
 1   Arthur E. Lange Revocable Trust,
 2   Arthur C. Lange, Neal J. Polan, HFM
 3   Charitable Remainder Trust, Eastham
 4   Capital Appreciation Fund LP, NPV
 5   Positive Corp., Daniel Jackson,
 6   Laborers Local Pension Plan 17, Arthur
 7   M. Brainson, Yvette Finkelstein, and
 8   Group Defined Pension Plan & Trust,
 9   Chateau Fiduciaire S.A., Matthew L.
10   Klein Irrevocable Family Trust,
11   Harriet Rutter Klein Revocable Trust,
12   Geoffrey Rabie Credit Shelter Trust,
13   and Joanne Brenda Rabie Credit Shelter
14   Trust,
15            Plaintiff-Appellees,
16
17            and
18
19   Massachusetts Mutual Life Insurance
20   Company, MassMutual Holding LLC,
21   Oppenheimer Acquisition Corp.,
22   Tremont Capital Management Inc.,
23   Tremont Group Holdings, Inc., Rye
24   Investment Management, Tremont
25   Partners, Inc., Tremont (Bermuda)
26   Limited, Harry Hodges, Robert
27   Schulman, Jim Mitchell, Rupert Allan,
28   Lynn O. Keeshan, Patrick Kelly,
29   Stephen Thomas Clayton, Stuart
30   Pologe, Cynthia J. Nicoll, Tremont
31   Market Neutral Fund L.P., Tremont
32   Market Neutral Fund II, L.P., Tremont
33   Market Neutral Fund Limited, Tremont
34   Opportunity Fund Limited, Tremont
35   Opportunity Fund II L.P., Tremont
36   Opportunity Fund III L.P., Tremont
37   Arbitrage Fund, L.P., Tremont
38   Arbitrage Fund-Ireland, Tremont
39   Strategic Insurance Fund, L.P., Rye
40   Select Broad Market Fund, L.P., Rye
41   Select Broad Market XL Fund, L.P.,
42   Rye Select Broad Market Prime Fund,
43   L.P., Rye Select Broad Market


                                  2
 1   Insurance Fund, L.P., and Rye Select
 2   Broad Market Portfolio Limited,
 3            Defendant-Appellees.
 4
 5   - - - - - - - - - - - - - - - - - - - -X
 6
 7   FOR APPELLANTS:            VINCENT T. GRESHAM, Atlanta, Ga.
 8
 9   FOR PLAINTIFF-APPELLEES:   ANDREW J. ENTWISTLE (Arthur V.
10                              Nealon and Robert N. Cappucci,
11                              Entwistle & Cappucci LLP, New
12                              York, N.Y., and Reed R. Kathrein
13                              and Lee M. Gordon, Hagens Berman
14                              Sobol Shapiro LLP, Berkeley,
15                              Cal., on the brief), Entwistle &
16                              Cappucci LLP, New York, N.Y.,
17                              for appellees Arthur E. Lange
18                              Revocable Trust, Arthur E.
19                              Lange, Neal J. Polan, HFM
20                              Charitable Remainder Trust,
21                              Eastham Capital Appreciation
22                              Fund LP, NPV Positive Corp., and
23                              for the benefit of Nominal
24                              Defendants, Daniel Jackson, and
25                              Laborers Local Pension Plan 17.
26
27                              JEFFREY M. HABER (Stephanie M.
28                              Beige, on the brief), Bernstein
29                              Liebhard LLP, New York, N.Y.,
30                              for appellees Arthur M.
31                              Brainson, Yvette Finkelstein,
32                              and Group Defined Pension Plan &
33                              Trust.
34
35                              DEMET BASAR (Daniel W. Krasner, on
36                              the brief), Wolf Haldenstein
37                              Adler Freeman & Herz LLP, New
38                              York, N.Y., for appellees
39                              Chateau Fiduciaire S.A., Matthew
40                              L. Klein Irrevocable Family
41                              Trust, and Harriet Rutter Klein
42                              Revocable Trust.
43
44                              DAVID A. ROSENFELD, Robbins Geller
45                              Rudman & Dowd LLP, Melville,
46                              N.Y., for appellees Geoffrey
47                              Rabie Credit Shelter Trust and

                                  3
 1                              Joanne Brenda Rabie Credit
 2                              Shelter Trust.
 3
 4   FOR DEFENDANT-APPELLEES:   JOSEPH L. KOCIUBES (Carol E. Head,
 5                              on the brief), Bingham McCutchen
 6                              LLP, Boston, Mass., for
 7                              appellees Massachusetts Mutual
 8                              Life Insurance Company and
 9                              MassMutual Holding LLC.
10
11                              DAVID A. KOTLER, Dechert LLP,
12                              Princeton, N.J., for appellee
13                              Oppenheimer Acquisition Corp.
14
15                              SETH SCHWARTZ (Jason C. Vigna, on
16                              the brief), Skadden, Arps,
17                              Slate, Meagher & Flom LLP, New
18                              York, N.Y., for appellees
19                              Tremont Capital Management Inc.,
20                              Tremont Group Holdings, Inc.,
21                              Rye Investment Management,
22                              Tremont Partners, Inc., Tremont
23                              (Bermuda) Limited, Harry Hodges,
24                              Robert Schulman, Jim Mitchell,
25                              Rupert Allan, Lynn O. Keeshan,
26                              Patrick Kelly, Stephen Thomas
27                              Clayton, Stuart Pologe, and
28                              Cynthia J. Nicoll.
29
30                              JAMIE B.W. STECHER (Ralph A.
31                              Siciliano, David J. Kanfer, Zev
32                              Feinstein Raben, on the brief),
33                              Tannenbaum Helpern Syracuse &
34                              Hirschtritt LLP, New York, N.Y.,
35                              for appellees Tremont Market
36                              Neutral Fund L.P., Tremont
37                              Market Neutral Fund II, L.P.,
38                              Tremont Market Neutral Fund
39                              Limited, Tremont Opportunity
40                              Fund Limited, Tremont
41                              Opportunity Fund II L.P.,
42                              Tremont Opportunity Fund III
43                              L.P., Tremont Arbitrage Fund,
44                              L.P., Tremont Arbitrage Fund-
45                              Ireland, Tremont Strategic
46                              Insurance Fund, L.P., Rye Select
47                              Broad Market Fund, L.P., Rye

                                 4
 1                              Select Broad Market XL Fund,
 2                              L.P., Rye Select Broad Market
 3                              Prime Fund, L.P., Rye Select
 4                              Broad Market Insurance Fund,
 5                              L.P., and Rye Select Broad
 6                              Market Portfolio Limited.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Griesa, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the appeal is DISMISSED.
13
14        Madelyn Haines and Paul Zamrowski appeal from a
15   judgment of the United States District Court for the
16   Southern District of New York (Griesa, J.), approving a
17   class action settlement over their objections. We assume
18   the parties’ familiarity with the underlying facts, the
19   procedural history, and the issues presented for review.
20
21        By summary order of October 25, 2013, we remanded this
22   matter pursuant to the procedure outlined in United States
23   v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994). See In re
24   Tremont Secs. Law, State Law & Ins. Litig., 542 F. App’x 43
25   (2d Cir. 2013). The purpose of the remand was to clarify
26   whether the Settlement Agreement released the appellants’
27   claims arising from the Trustee Settlement.
28
29        The district court responded in an order (dated
30   December 13, 2013) stating that the claims arising out of
31   the Trustee Settlement were not released in the Settlement
32   Agreement. In re Tremont Secs. Law, State Law & Ins.
33   Litig., 08 Civ. 11117, ECF No. 914 (S.D.N.Y. Dec. 13, 2013).
34   Pursuant to our previous summary order, therefore, we
35   conclude that the appellants’ appeal is moot.
36
37        For the foregoing reasons, and finding no merit in the
38   appellants’ other arguments, we hereby DISMISS the appeal as
39   moot.
40
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44
45
46



                                  5